DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 01/05/2021 have been entered.  Claims 1-15, 18-19, and 45-47 remain pending in the application.
	
	
Response to Arguments
Applicant's arguments filed 06/24/2020 have been considered but they are not fully persuasive.
In response to applicant’s argument on page 6 regarding the 112 rejection, the argument is considered persuasive and the rejection under 35 U.S.C. § 112 is withdrawn.
In response to applicant’s argument on page 7, paragraph 3, which states that Griffiths does not teach or suggest a bone graft containment device, nor does it teach or suggest a plurality of cage segments including channels “configured to be packed with a bone graft material” the examiner respectfully disagrees.  As can be seen in the rejection of claim 1 below, the structure of the spacer of Griffiths meets the limitations set forth in claim 1.  Griffiths device is not non-structural, as can be seen in Figure 9, it possesses structure.  As for patentability of a product, the method in which Griffiths discloses using the device is moot, the structure of the device itself is considered.  MPEP 2114.II states "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”
In response to applicant’s argument on page 7, last paragraph, which states “Griffiths makes no mention of a bone graft material and thus, does not expressly teach or even suggest a bone graft containment device or use of a bone graft material within its spacer” the examiner respectfully disagrees.  The instant claims of this application are claiming a channel configured to be packed with bone graft material.  The channel of Griffiths is sized and shaped in such a way that it can be considered as “configured to be packed with bone graft material”.  There is nothing hindering it from doing so, in fact, it suggests using bone growth catalysts in its spacer, which would promote bone growth within the channel.   In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape. The court stated: [N]othing in Schreiber’s [applicant’s] claim suggests that Schreiber’s container is 'of a different shape’ than Harz’s [patent]. In fact, [ ] an embodiment according to Harz (Fig. 5) and the embodiment depicted in figure 1 of Schreiber’s application have the same general shape. For that reason, the examiner was justified in concluding that the opening of a conically shaped top as disclosed by Harz is inherently of a size sufficient to ‘allow [ ] several kernels of popped popcorn to pass through at the same time’ and that the taper of Harz’s conically shaped top is inherently of such a shape ‘as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake of a package when the top is mounted to the container.’ The examiner therefore correctly found that Harz established a prima facie case of anticipation. Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  The shape of Griffith’s channel is inherently of a size and shape sufficient to be packed with bone graft material.  Additionally, Mikhail teaches packing a channel with bone graft material.  Therefore, it is obvious to pack a channel with bone graft material.  
In response to applicant’s argument on page 9, second paragraph, which states that Mikhail fails to cure the deficiencies of Griffiths because nothing in either cited reference shows or suggests the utility or feasibility of the combination proposed by the Examiner and that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, the examiner respectfully disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Griffith’s spacer provides a channel configured to be packed with a bone graft material.  Providing a channel and coating it with bone growth stimulants would be considered “configured to be packed with bone graft material”.  Mikhail was taught only for the feature of packing a channel with bone graft material, which would be considered obvious to a person having ordinary skill in the art. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-16, 18-19, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al (US 2005/0273165 A1) in view of Mikhail et al (US 8,840,614 B2).

Regarding claim 1, Griffiths discloses a bone graft containment device (Figure 4, item 10 “spacer”), comprising 
a plurality of cage segments (Figure 1, cage segment annotated below) 

    PNG
    media_image1.png
    408
    564
    media_image1.png
    Greyscale


connected (Figure 1, connection annotated below) to one another along a longitudinal axis (Figure 1, line A illustrates longitudinal axis) 
adjacent ones of each of a first portion the cage segments being connected to one another via a first connection (Figure 1, first connection annotated below) 

    PNG
    media_image2.png
    408
    618
    media_image2.png
    Greyscale

which permits the connected cage segments of the first portion of movement of the cage segments relative to one another so that the bone graft containment device is deformable to a desired configuration for placement within a target space of a bone (paragraph 0050, lines 1-4),
each cage segment extending along from a first end to a second end (Figure 4, first and second end of cage segment annotated below
 and including a channel extending therethrough (Figure 4, item 30 “bore”; paragraph 0012; channel illustrated below) 
so that channels of the plurality of cage segments, in an initial configuration, are aligned along the longitudinal axis (Figure 4, line A illustrates the longitudinal axis, the channel is configured along the longitudinal axis), 
the channels configured to be packed with a bone graft material (paragraph 0017, lines 4-5 state “A second spacer may be selected and placed for permanent introduction in to the cavity.”, therefore, the spacer does not necessarily need to be able to be removed, and the channel disclosed by Griffiths is fully capable of being packed with a bone graft material).  
Griffiths remains silent regarding packing the channels with a bone graft.
Mikhail teaches wherein the channels are packed with a bone graft material (Figures 21 and 22; column 2, line 59- column 3, line 3; column 9, lines 31-44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Griffiths by packing the channels with bone graft material as taught by Mikhail because bone grafts allow missing bone to regenerate in an injured region.  However, without a container for the bone graft, the graft may fall away before it can be utilized by the body.  Spacers may be placed in the target area so that the body may form its own fibrous tissue within the spacers (see Mikhail, column 1, lines 22-26).  Channels in the spacer provide an area for the bone to be packed (see Mikhail, column 1, lines 37-43).
Regarding claim 2, as set forth supra, the combination discloses wherein thFigure 1, annotated below).

    PNG
    media_image3.png
    447
    620
    media_image3.png
    Greyscale

Regarding claim 3, as set forth supra, the combination discloses wherein the adjacent cage segments connected by the second connection (see Griffiths, Figure 1, second connection annotated above) are connected to one another via a continuous surface extending therebetween (see Griffiths, when the embodiment of Figure 1 is visualized in 3D the cage segments which are connected by the second connection would be connected via a continuous surface extending therebetween).
Regarding claim 4, Griffiths discloses wherein, in the initial configuration, the continuous surface is substantially planar {Figure 1 {annotated below) when visualized in 3D would provide a substantially planar continuous surface; paragraph 0071).

    PNG
    media_image4.png
    388
    406
    media_image4.png
    Greyscale

Regarding claim 5, as set forth supra, the combination discloses wherein the connection includes the first connection which connects a portion of an edge of one of the cage segments with a portion of the edge of the adjacent cage segment (see Griffiths, Figure 1 (annotated below) illustrates a portion of the edge of one of the cage segments connected with a portion of the edge of an adjacent cage segment).  

    PNG
    media_image5.png
    408
    473
    media_image5.png
    Greyscale

 Regarding claim 7, as set forth supra, the combination discloses wherein a cross-sectional area of the cage segments correspond to a cross-sectional area of the bone (see Griffiths, Figures 8 and 9 illustrates the cross-sectional area of the cage segments corresponding to the cross-section area of the bone).  
Regarding claim 8, as set forth supra, the combination discloses wherein each cage segment is configured as a Page -2-substantially rectangular structure (see Griffiths, Figure 1 illustrates the cage segments as substantially rectangular; paragraph 0071).  
Regarding claim 9, Griffiths does not disclose wherein each cage segment is formed of a mesh material including a plurality of pores extending therethrough.  
Mikhail teaches wherein each cage segment (Figure 22 illustrates cage segments) is formed of a mesh material including a plurality of pores extending therethrough (Figure 22, item 958 “holes”; additionally Figure 6 illustrates a mesh material).  
see Mikhail, column 3, lines 1-6).
Regarding claim 10, as set forth supra, the combination discloses wherein at least one of the pores is sized and shaped to receive a portion of a bone fixation element (see Griffiths, Figure 9, item 40 “bone plate”; paragraph 0060, lines 1-8 “the bone plate fixedly attached to the spacer by fasteners that are received in the spacer by bores”).  
Regarding claim 11, as set forth supra, the combination discloses wherein the bone fixation element is a screw (see Griffiths, paragraph 0060, lines 8-11 “screws”).  
Regarding claim 12, Griffiths discloses a bone graft containment system, a bone graft containment device (Figure 9, item 10) comprising: a first cage segment extending from a first end to a second end (Figure 4, first end and second end of first cage segment is annotated below) and including a first channel extending therethrough (Figure 4, item 30 bore; paragraph 0052); a second cage segment extending from a first end to a second end (Figure 4, second cage segment extending from a first to a second end annotated below) and including a second channel extending therethrough (Figure 4, item 30 “bore”; paragraph 0052), the first end of the second cage segment connected to the second end of the first cage segment via first connection (Figure 4, first end of the second cage segment and second end of the first cage segment are illustrated as connected) so that, when in an initial configuration, the first and second channels are aligned along a longitudinal axis (paragraph 0052, lines 1-3 “bore with an axis C (not shown) substantially collinear to the longitudinal axis A of the bore”), the first and second cage segments movable relative to one another to a desired configuration for placement in a target space of a bone (paragraph 0049, lines 1-4), the first and second channels configured to be packed with a bone paragraph 0017, lines 4-5 state “A second spacer may be selected and placed for permanent introduction in to the cavity.”, therefore, the spacer does not necessarily need to be able to be removed, and the channel disclosed by Griffiths is fully capable of being packed with a bone graft material) and a first slot extending between the first and second cage segments to define a space therebetween (Figure 4, item 12 “relief cuts”, first slot is annotated below; paragraph 0049, lines 1-3).  

    PNG
    media_image6.png
    407
    503
    media_image6.png
    Greyscale

and 3Attorney Docket No. 10139/32202 (DSP5296USNP)a bone plate configured to be coupled to the bone graft containment device (Figure 9, item 40 “bone plate”, movement of the first and second cage segments relative to one another permitting the bone graft containment device to conform to a shape of the bone plate (Figure 9 illustrates the movement of the first and second cage segments relative to one another permitting the bone graft containment device to conform to a shape of the bone plate).
However, in the alternative, Mikhail teaches wherein the channels are configured to be packed with a bone graft material (Figures 21 and 22; column 2, line 59- column 3, line 3; column 9, lines 31-44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Griffiths by packing the channels with bone graft material as taught by Mikhail because bone grafts allows missing bone to regenerate in an injured region.  However, without a container for the bone graft, the graft may fall away before it can be utilized by the body.  Spacers may be placed in see Mikhail, column 1, lines 22-26).  Channels in the spacer provide an area for the bone to be packed (see Mikhail, column 1, lines 37-43).
Regarding claim 13, as set forth supra, the combination discloses further including a third cage segment (Figure 4, third cage segment annotated below) connected to the second cage segment via a second connection (Figure 4, second connection annotated below) wherein the second connection includes a continuous surface extending between portions of the third and second cage segments (see Griffiths, Figure 4, annotated below illustrates a second connection including a continuous surface extending between portions of the first and second cage segments). 

    PNG
    media_image7.png
    411
    503
    media_image7.png
    Greyscale

wherein the third cage segment extends from a first end to a second end and includes a third channel extending therethrough (Figure 4, first end and second end of third cage segment annotated below and channel annotated below), the first end of the third cage segment movably connected to the second end of the second cage segment via the second connection (paragraph 0049, lines 1-3, relief cuts 12 cause the segments to be movable connected to each other) so that the third channel is aligned with the Figure 4 illustrates the third channel and second channel aligned along the longitudinal axis).

    PNG
    media_image8.png
    491
    499
    media_image8.png
    Greyscale

Regarding claim 14, as set forth supra, the combination discloses wherein the continuous surface is substantially planar in the biased configuration (see Griffiths, Figure 1 (annotated below) when visualized in 3D would provide a substantially planar continuous surface; paragraph 0071). 

    PNG
    media_image9.png
    528
    464
    media_image9.png
    Greyscale

Regarding claim 15, as set forth supra, the combination discloses wherein the first connection includes a strut extending between the first cage and the second cage (see Griffiths, Figure 4 (annotated below) the material connecting the adjacent cage segments is considered a strut where the definition of strut is “a structural piece designed to resist pressure in the direction of its length” (Merriam-Webster)).  

    PNG
    media_image10.png
    389
    419
    media_image10.png
    Greyscale

see Griffiths, Figure 4, first and second end of third cage segment annotated below) and includes a third channel extending therethrough (see Griffiths, Figure 4, item 30 paragraph 0052, lines 1-3), the first end of the third cage segment movably connected to the second end of the second cage segment via the second connection (see Griffiths, Figure 4, first end of the second cage segment is illustrated as connected to the second end of the second cage segment (annotated below) so that the third channel is aligned with the second channel along the longitudinal axis (paragraph 0052, lines 1-5), in the initial configuration. 

    PNG
    media_image11.png
    421
    448
    media_image11.png
    Greyscale

Regarding claim 18, as set forth supra, the combination discloses further comprising a second slot extending between the second and third cage segments to define a space therebetween (see Griffiths, Figure 4, second slot annotated below).  

    PNG
    media_image12.png
    380
    422
    media_image12.png
    Greyscale

Regarding claim 19, as set forth supra, the combination discloses wherein the first and second slot are open to an exterior of the device on opposing sides of the longitudinal axis (see Griffiths, Figure 4 illustrates the second slots open to an exterior of the device on opposing sides of the longitudinal axis (pictured above)).
Regarding claim 45, Griffiths does not disclose wherein each cage segment includes a plurality of pores, the pores sized and shaped to prevent graft material packed in the graft containment device from falling out of the graft containment device.
Mikhail teaches wherein each cage segment includes a plurality of pores (see Mikhail, Figure 22, item 958), the pores sized and shaped to prevent graft material packed in the graft containment device from falling out of the graft containment device (are sized and shaped to prevent graft material from falling out of the graft containment device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Griffiths by including a plurality of pores, the pores shaped to prevent graft material packed in the graft containment device from falling out of the graft containment device because the pores permit evacuation of blood and irrigation fluids during graft material collection, while also permitting nutrients to flow into the bone graft material collected in the channel (see Mikhail, column 3, lines 1-6).  It is advantageous for the pores to be shaped to prevent graft material packed in the graft containment device from falling out of the graft containment device because the bone graft material is not effective if it is not maintained in the location of the missing bone.
Regarding claim 46, Griffiths discloses wherein the bone plate is sized so that, when the bone graft containment device (Figure 9, item 10) is in a desired position between separated portions of bone to be treated (Figure 9, items 56A-B “bone portions”) the bone plate overlaps the separated portions of bone for fixation to the separated portions of the bone (Figure 9; paragraph 0059, lines 1-7).  
Griffiths does not disclose wherein each of the first and second cage segments includes a plurality of pores, the pores sized and shaped to prevent graft material packed in the graft containment device from falling out of the graft containment device,
Mikhail teaches wherein each cage segment each of the first and second cage segments includes a plurality of pores (see Mikhail, Figure 22, item 958), the pores sized and shaped to prevent graft material packed in the graft containment device from falling out of the graft containment device (the pores present in Figure 22 are sized and shaped to prevent graft material from falling out of the graft containment device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Griffiths by including a plurality of pores, the pores shaped to prevent graft material packed in the graft containment device from falling out of the graft containment device because the pores permit evacuation of blood and irrigation fluids during graft material collection, while also permitting nutrients to flow into the bone graft material collected in the channel (see Mikhail, column 3, lines 1-6).  It is advantageous for the pores to be shaped to prevent graft material packed in the graft containment device from falling out of the graft containment device because the bone graft material is not effective if it is not maintained in the location of the missing bone.
Figure 9, item 42 “fasteners”; paragraph 0060, lines 1-4), the bone fixation element receiving holes being configured so that, when the bone plate is positioned on the bone graft containment device as desired, each bone fixation element inserted through a respective one of the bone fixation element receiving holes extends into a corresponding one of the pores to lock the bone plate to the bone graft containment device (paragraph 0060, lines 8-14).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al (US 2005/0273165 A1) in view of Mikhail et al (US 8,840,614 B2) as applied to claims 1 and 12, and further in view of Laurence (US 2015/0045895 A1).

Regarding claim 6, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein, in the initial configuration, non-connected portions of the adjacent cage segments connected by the first connection are in contact with one another.
Laurence teaches wherein, in the initial configuration, non-connected portions of the adjacent cage segments connected by the first connection (Figure 3, item 12 “hinge sections”; paragraph 0037, Laurence teaches a hinge structure for the first connection that is analogous with the connection of Griffiths hinge section) are in contact with one another (Figure 3 (annotated below) illustrates a circular notch cut out to allow for flexibility of the segments, this configuration provides non-connected portions of the adjacent cage segment connected by the first connection to be in contact with one another).

    PNG
    media_image13.png
    318
    339
    media_image13.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing non-connected portions of the adjacent cage segments in contact with one another as taught by Laurence because this would yield a predictable result.  The segments would still be flexible, still provide a second connection, and would still possess slots between the segments except now the non-connected portions of the adjacent cage segments would be in contact with one another.  Therefore, it would have been obvious to substitute the hinged connection taught in Laurence for the hinged connection disclosed in Griffiths for the predictable result of providing bendability to the device.  
Regarding claim 17, as set forth supra, the combination discloses the claimed invention.
However, the combination does not disclose wherein, in the initial configuration, the edges of the second and third cage segments contact one another.
Laurence teaches wherein, in the initial configuration, the edges of the second and third cage segments contact one another (Figure 3, item 12 “hinge sections” (shown above); paragraph 0037, Laurence teaches a hinge structure that provides for the edges of the adjacent segments contacting one another).    
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774